Case 4:20-cr-00055 Document1 Filed on 01/28/20 in TXSD Page 1 of 2

< United States Courts
“outhern District of Texas

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION JAN 28 2020
Navid J. Bradley, Clerk of Court
UNITED STATES OF AMERICA §
§
v. § Criminal No. 2 0 C kK
: 055
JOFFRE CROSS, Hl §
CRIMINAL INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE
(Possession of a Firearm — Crime Punishable by More Than a Year)
On or about February 12, 2019, within the Southern District of Texas, the defendant,
JOFFRE CROSS, III,
knowing he had been convicted of a crime punishable by imprisonment for a term exceeding one
year, did knowingly possess in and affecting interstate and foreign commerce a firearm and
ammunition, namely:
Vyatskie Polyany, Model VEPR, caliber 7.62 mm rifle, and
Approximately 1500 rounds of various rifle and pistol ammunition.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Notice of Criminal Forfeiture
Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461(c), the United States gives notice to defendant,

JOFFRE CROSS, III,
Case 4:20-cr-00055 Document1 Filed on 01/28/20 in TXSD Page 2 of 2

that upon conviction of a knowing violation of Title 18, United States Code, Sections
922(g) or 924, all firearms and ammunition involved in or used in any such violation is subject to
forfeiture

Property Subject to Forfeiture
The property subject to forfeiture includes, but is not limited to, the following property:

1. Vyatskie Polyany, Model VEPR, caliber 7.62 mm rifle, serial number
11VAK8631, and
2, Approximately 1500 rounds of various rifle and pistol ammunition.

RYAN K. PATRICK
United States Attorney
Southern District of Texas

< ISS

STEVEN T. SCHAMMEL
Assistant United States Attorney

 

 
